Case 1:20-cv-24523-AMC Document 309 Entered on FLSD Docket 01/25/2021 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 20-cv-24523-AMC

  GILEAD SCIENCES, INC. and
  GILEAD SCIENCES IRELAND UC,

          Plaintiffs,

  v.

  AJC MEDICAL GROUP, INC.; et al,

          Defendants.


            UNOPPOSED MOTION BY DAVID M. TRONTZ, ESQ. AND
   DONET, MCMILLAN & TRONTZ, P.A. FOR LEAVE TO WITHDRAW AS COUNSEL
                     OF RECORD FOR DEFENDANTS
       PRIORITY HEALTH MEDICAL CENTER, INC. AND NICK J. MYRTIL

          Undersigned counsel, pursuant to S.D. Fla. L R. 7.1 and 11.1(d)(3), moves this

  Honorable Court for an entry of an Order permitting the undersigned and Donet, McMillan &

  Trontz, P.A. to withdraw from the representation of Defendants Priority Health Medical Center,

  Inc. and Nick J. Myrtil, and requests to be administratively terminated in this case for the

  purposes of receiving notices, either by electronic form or otherwise and in support thereof,

  states as follows:

          1.        David M. Trontz, Esq. and Donet, McMillan & Trontz, P.A. are legal counsel to

  Priority Health Medical Center, Inc. and Nick J. Myrtil in this action.

          2.        Irreconcilable differences and conflicts have arisen between undersigned counsel

  and Defendants Priority Health Medical Center, Inc. and Nick J. Myrtil which preclude the

  undersigned and Donet, McMillan & Trontz, P.A. from continuing to represent said Defendants

  in this action.
                                                    Page 1 of 7
                                        Donet, McMillan & Trontz, P.A.
                                                   Attorneys at Law
                         Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                       • Phone: 305-444-0030 • Fax: 305-444-0039 •
                                                    www.dmt-law.com
Case 1:20-cv-24523-AMC Document 309 Entered on FLSD Docket 01/25/2021 Page 2 of 7




         3.      Specifically, Defendants Priority Health Medical Center, Inc. and Nick J. Myrtil

  have recently failed to respond to the undersigned’s many attempts at communicating with them,

  thus making their continued representation by the undersigned impossible, as he is unable to

  confer with them and receive instructions on how to proceed as to several aspects of the case.

         4.      To make matters worse, Defendants Priority Health Medical Center, Inc. and Nick

  J. Myrtil have also failed to fulfill their financial and other obligations to undersigned counsel

  and Donet, McMillan & Trontz, P.A. regarding legal services, for which deficiencies said

  Defendants have been given repeated and reasonable warnings over the past several weeks by the

  undersigned (not only via telephone and email, but in person as well) that undersigned counsel

  and Donet, McMillan & Trontz, P.A. will seek leave to withdraw from this case unless said

  obligations are fulfilled; Defendants have been similarly advised by the undersigned that the

  representation of Defendants will result and is presently resulting in an unreasonable financial

  burden on Donet, McMillan & Trontz, P.A., as a result of which it has become unreasonably

  difficult to represent said Defendants in this action.

         5.      As a result of all of the foregoing, the undersigned has a fundamental

  disagreement with the Defendants that makes their continued representation impossible.

         6.      Defendants will not be unduly prejudiced by the withdrawal from this case by

  undersigned counsel and Donet, McMillan & Trontz, P.A. because Defendants have previously

  been made aware by the undersigned of the consequences of his and his law firm’s withdrawal

  and, given the fact that this case is in its early stages, there will more than ample time for any

  new counsel retained by Defendants to prepare for the trial of this case; therefore, the withdrawal

  can be accomplished without material adverse effect on the interests of these Defendants.

         7.      R. Regulating Fla. Bar 4-1.16(b) allows for counsel to withdraw from
                                                  Page 2 of 7
                                      Donet, McMillan & Trontz, P.A.
                                                 Attorneys at Law
                       Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                     • Phone: 305-444-0030 • Fax: 305-444-0039 •
                                                  www.dmt-law.com
Case 1:20-cv-24523-AMC Document 309 Entered on FLSD Docket 01/25/2021 Page 3 of 7




  representation if: (1) withdrawal can be accomplished without material adverse effect on the

  interests of the client; (2) the client insists upon taking action that the lawyer considers

  imprudent, or with which the lawyer has a fundamental disagreement; (3) the client fails to

  substantially fulfill an obligation to the lawyer regarding the lawyer’s services and has been

  given reasonable warning that the lawyer will withdraw unless the obligation is fulfilled; (4) the

  representation will result in an unreasonable financial burden on the lawyer or has been rendered

  unreasonably difficult by the client; or (5) other good cause for withdrawal exists.

         8.      The irreconcilable differences between said Defendants and the undersigned and

  his law firm are sufficiently substantial that good cause exists for undersigned counsel’s and his

  law firm’s withdrawal.

         9.      Defendants Priority Health Medical Center, Inc. and Nick J. Myrtil have been also

  been apprised by the undersigned of the need for Defendants (and especially for Defendant

  Priority Health Medical Center, Inc.) to immediately take steps to obtain successor counsel.

         10.     Undersigned counsel also advised Defendant Priority Health Medical Center, Inc.

  through its President, Defendant Nick J. Myrtil that an entity may not appear pro se and may

  only appear and be heard through counsel admitted to practice before this Court, as set forth in

  Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985).

         11.     S.D. Fla. L R. 11.1(d)(3) provides that “[n]o attorney shall withdraw the

  attorney’s appearance in any action or proceeding except by leave of court after notice served on

  the attorney’s client and opposing counsel.”

         12.     Here, undersigned counsel has communicated to Plaintiffs’ counsel his intention

  to withdraw and has also provided Plaintiffs’ counsel with a draft of this Motion.

         13.     Additionally, Plaintiffs, though counsel, have been served with a copy of the
                                                  Page 3 of 7
                                      Donet, McMillan & Trontz, P.A.
                                                 Attorneys at Law
                       Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                     • Phone: 305-444-0030 • Fax: 305-444-0039 •
                                                  www.dmt-law.com
Case 1:20-cv-24523-AMC Document 309 Entered on FLSD Docket 01/25/2021 Page 4 of 7




  instant Motion via the Court’s electronic case filing system (CM/ECF).

         14.     The Plaintiffs will not be prejudiced by the requested relief.

         15.     Pursuant to S.D. Fla. L R. 11.1(d)(3)(A), a copy of the instant motion was served

  via U.S. Mail upon Defendant Priority Health Medical Center, Inc. at its above address and at

  the office of its registered agent, as set forth above and a copy was also served via email on its

  President and registered Agent, Nick J. Myrtil at: priorityhealthmed@gmail.com.

         16.     Pursuant to S.D. Fla. L R. 11.1(d)(3)(A), a copy of the instant motion was also

  served via U.S. Mail upon Defendant Nick J. Myrtil at his above address and a copy is was also

  served via email at: priorityhealthmed@gmail.com.

         17.     A copy of a Proposed Order granting withdrawal has been attached hereto as

  Exhibit “A.”

         18.     Undersigned counsel certifies that this Motion is filed in good faith, not for the

  purposes of delay, but so that justice may be done.

         19.     As required by S.D. Fla. L R. 11.1(d)(3)(A), the current mailing addresses for the

  Defendants are the following:

         Priority Health Medical Center, Inc.                       Nick J. Myrtil
         3660 Central Avenue, # 6                             391 NE 27th Avenue
         Fort Myers, FL 33901                                 Boynton Beach, FL 33435

         and

         c/o Nick J. Myrtil
         Registered Agent
         11211 S. Military Trail, # 5022
         Boynton Beach, FL 33436

         CERTIFICATE OF COUNSEL PURSUANT TO LOCAL RULE 7.1 (a)(3).

         20.     Undersigned counsel certifies that he has conferred with Plaintiffs’ counsel,


                                                 Page 4 of 7
                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone: 305-444-0030 • Fax: 305-444-0039 •
                                                 www.dmt-law.com
Case 1:20-cv-24523-AMC Document 309 Entered on FLSD Docket 01/25/2021 Page 5 of 7




  Joshua Kipnees, Esq., who has informed the undersigned by email that Plaintiffs do not object to

  the relief sought in this Motion.

         CERTIFICATE OF COUNSEL PURSUANT TO LOCAL RULE 11.1 (d)(4)

         21.     Undersigned counsel certifies that he has apprised Defendants Priority Health

  Medical Center, Inc. and Nick J. Myrtil of the ramifications of the withdrawal of undersigned

  counsel and his law firm and of the need for Defendants to immediately take steps to obtain

  successor counsel (and especially of such need by Defendant Priority Health Medical Center,

  Inc. because an entity may only appear through counsel admitted to practice before this Court.

         WHEREFORE, undersigned counsel respectfully requests that this Honorable Court

  enter an Order: (a) granting this Motion; (b) authorizing David M. Trontz, Esq. and Donet,

  McMillan & Trontz, P.A. to withdraw as counsel of record for Defendants Priority Health

  Medical Center, Inc. and Nick J. Myrtil; (c) relieving the undersigned and his said law firm of

  and from any and all further obligations on behalf of said Defendants in this action; (d) providing

  said Defendants with at least fifteen (15) days to retain successor counsel before any additional

  pretrial deadlines are imposed upon them; (e) directing that all future pleadings, motions,

  discovery, and any and all other communications concerning this matter be sent to said

  Defendants at their respective foregoing addresses (physical and email) until such time as

                                          [continued on next page]




                                                  Page 5 of 7
                                      Donet, McMillan & Trontz, P.A.
                                                 Attorneys at Law
                       Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                     • Phone: 305-444-0030 • Fax: 305-444-0039 •
                                                  www.dmt-law.com
Case 1:20-cv-24523-AMC Document 309 Entered on FLSD Docket 01/25/2021 Page 6 of 7




  successor counsel enters an appearance; and (f) awarding such further relief as this Court deems

  just and proper, for the foregoing reasons.

         DATED January 25, 2021.

                                                     Respectfully submitted,

                                                     Donet, McMillan &Trontz, P.A.

                                                By: /s/ David M. Trontz
                                                    David M. Trontz, Esq.
                                                    Florida Bar No.: 948111
                                                    Attorneys for Defendants Priority
                                                    Health Medical Center, Inc. and
                                                    Nick Myrtil

                                    [Certificate of Serve on next page]




                                                  Page 6 of 7
                                      Donet, McMillan & Trontz, P.A.
                                                 Attorneys at Law
                       Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                     • Phone: 305-444-0030 • Fax: 305-444-0039 •
                                                  www.dmt-law.com
Case 1:20-cv-24523-AMC Document 309 Entered on FLSD Docket 01/25/2021 Page 7 of 7




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing Motion to Withdraw with

  the Clerk of the Court using CM/ECF and that I served copies of said Motion on Defendant

  Priority Health Medical Center, Inc. via U.S. Mail at 3660 Central Avenue, # 6, Fort Myers, FL

  33901 and c/o Nick J. Myrtil, Registered Agent, 11211 S. Military Trail, # 5022, Boynton Beach,

  FL 33436 and via email to: priorityhealthmed@gmail.com, and on Defendant Nick J. Myrtil via

  U.S. Mail at 391 NE 27th Avenue, Boynton Beach, FL 33435 and via email to:

  priorityhealthmed@gmail.com on January 25, 2021.

                                                    Donet, McMillan &Trontz, P.A.

                                               By: /s/ David M. Trontz
                                                   David M. Trontz, Esq.
                                                   Florida Bar No.: 948111
                                                   Attorneys for Defendants Priority
                                                   Health Medical Center, Inc. and
                                                   Nick Myrtil
                                                   3250 Mary Street, Suite 406
                                                   Coconut Grove, Florida 33133
                                                   Tel.: (305) 444-0030
                                                   Fax: (305) 444-0039
                                                   Email: trontz@dmt-law.com
                                                   Email: paralegals@dmt-law.com




                                                 Page 7 of 7
                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone: 305-444-0030 • Fax: 305-444-0039 •
                                                 www.dmt-law.com
